NUMBERS 13-19-00368-CR & 13-19-00369-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                   IN RE PATRICK DIXON


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                 Before Justices Longoria, Hinojosa, and Perkes
                   Memorandum Opinion by Justice Hinojosa 1

        Relator Patrick Dixon, proceeding pro se, filed a petition for writ of mandamus in

the above causes on August 1, 2019. These original proceedings arise from trial court

cause numbers 14-CR-1880-C and 13-CR-2870-C in the 94th District Court of Nueces

County and are docketed here as appellate cause numbers 13-19-00368-CR and 13-19-




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
00369-CR, respectively.         By seven issues, relator seeks to reverse his convictions for

aggravated assault with a deadly weapon and unlawful possession of a firearm. 2

        To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet

both requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

        Here, however, relator’s petition for writ of mandamus represents a collateral

attack on his criminal convictions. “Texas courts of appeals only have habeas jurisdiction

in situations where a relator's restraint of liberty arises from a violation of an order,

judgment, or decree previously made by a court or judge in a civil case.” In re Reece,

341 S.W.3d 360, 364 n.3 (Tex. 2011) (orig. proceeding). A court of appeals does not

have original habeas corpus jurisdiction in criminal matters. See TEX. GOV'T CODE ANN.

§ 22.221(d); In re Spriggs, 528 S.W.3d 234, 236 (Tex. App.—Amarillo 2017, orig.

proceeding); In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston [14th Dist.] 2016,

orig. proceeding). Original jurisdiction to grant a writ of habeas corpus in a criminal case

is vested in the Texas Court of Criminal Appeals, the district courts, the county courts, or

a judge in those courts. See TEX. CODE CRIM. PROC. ANN. art. 11.05; In re Ayers, 515


         2 Relator previously filed similar complaints with this Court. See Dixon v. State, No. 13-19-00252-

CR, 2019 WL 2622350, at *1 (Tex. App.—Corpus Christi June 27, 2019, no pet. h.) (mem. op., not
designated for publication); In re Dixon, No. 13-19-00227-CR, 2019 WL 2167955, at *1 (Tex. App.—Corpus
Christi May 17, 2019, orig. proceeding) (mem. op., not designated for publication).
2
S.W.3d at 356; Ex Parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, orig.

proceeding). Therefore, this court is without jurisdiction to consider relator’s petition

insofar as it effectively requests habeas corpus relief.

       The Court, having examined and fully considered the petition for writ of mandamus

and the limited record provided, is of the opinion that this Court lacks jurisdiction over the

relief sought. Accordingly, we dismiss the petition for writ of mandamus in each of these

causes for want of jurisdiction. Relator’s request for records and application for the

appointment of counsel in each cause is likewise dismissed.

                                                                 LETICIA HINOJOSA
                                                                 Justice

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
2nd day of August, 2019.




                                              3